[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 07-11448                    JAN 04 2008
                          Non-Argument Calendar             THOMAS K. KAHN
                        ________________________                CLERK

                  D. C. Docket No. 06-00389-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

     versus

TAURINO ESPINOZA,
a.k.a. El Chino,

                                                       Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                          Middle District of Florida
                        _________________________

                              (January 4, 2008)

Before ANDERSON, CARNES and BARKETT, Circuit Judges

PER CURIAM:
      Alec Fitzgerald Hall, appointed counsel for Taurino Espinoza in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Espinoza’s conviction and

sentence are AFFIRMED.




                                         2